DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 21 and 22 it is unclear if the diameter of the flex-rod body is meant to be the same exterior diameter of the flex-rod body recited in claim 20, or a different diameter. For the purposes of examination, it was assumed the diameter referenced in claims 21 and 22 was the same exterior diameter of claim 20. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 33,34 and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anzai et al(US6301101).
[claim 33] Anzai teaches a portable electronic device(100) comprising said portable electronic device(100) a case for said portable electronic device(30) said case having a rear side(fig 6) and a bottom portion(lower portion in figure 6), a flex-rod body(20, flex-rod body 20 is said to be made from piano wire, see C8 L21-23, which is a flexible material) having at least one end(20a,20b) attached to said rear side of said case(fig 15) said flex-rod body is capable of being positioned into a variety of different shapes(either by flexing, or positioned as in figures 16-19), wherein said flex-rod body and said bottom portion are configured to both contact a supporting surface, when said portable electronic device is resting on said supporting surface(fig 16 or fig 17). 
[claim 34] wherein the flex-rod body is comprised of a handle portion(fig 18) or a prop leg portion(sides or 20, shown acting as a prop leg in figure 17). 
[claim 37] Anzai teaches a case(30) for a portable electronic device(100) comprising said case(30) having a rear side(fig 6) and a bottom portion(lower portion in figure 6), a flex-rod body(20, flex-rod body 20 is said to be made from piano wire, see C8 L21-23, which is a flexible material) having at least one end(20a,20b) attached to said rear side of said case(fig 15) said flex-rod body is capable of being positioned into a variety of different shapes(either by flexing, or positioned as in figures 16-19), wherein said flex-rod body and said bottom portion are configured to both contact a supporting surface, when said portable electronic device is resting on said supporting surface(fig 16 or fig 17). 
Allowable Subject Matter
Claims 18-20,23-32 are allowed.
Claims 21 and 22 would be allowable if amended to overcome the above 112 second paragraph rejection. 
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claim 35, the prior art, in particular Anzai(US6301101) as applied above, does not teach that the flex-rod body is attached to the rear side of the case with a flex-rod clamp, with the flex-rod clamp having a clamp body with a clamp channel sized to firmly grip the flex-rod body. Rather Anzai teaches the use of a stopper(24) and bearing(23) arrangement to mount the flex-rod body to the device. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632